 


109 HR 2597 IH: To suspend temporarily the duty on suspension system stabilizer bars.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2597 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Reichert introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on suspension system stabilizer bars. 
 
 
1.Suspension system stabilizer bars 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.87.08 Suspension system stabilizer bars of alloy steel of Japan JIS grade SCM525S (26CrMo4) or SCM435H (34CrMo4), each weighing approximately 42 kg, comprising one rod measuring approximately 98.8 cm in length at each end of which is welded at approximately right angles to a rod measuring approximately 51 cm in length (provided for in subheading 8708.99.70), the foregoing designed for use in Class 7 and 8 trucks only FreeNo changeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
